Citation Nr: 0729707	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-24 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee, with right knee replacement. 

2.  Entitlement to service connection for bilateral hip 
disability.  


REPRESENTATION

Veteran represented by:  The American Legion

ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1981 to 
October 1981 and from April 1986 to December 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2003 rating decision.


FINDINGS OF FACT

1.  The medical evidence fails to show any knee treatment for 
many years following service.

2.  No medical opinion has linked the veteran's right knee 
disability to her time in service.  

3.  The evidence relates the veteran's hip disability to an 
altered gait as a result of her right knee replacement.

4. No medical opinion has linked the veteran's bilateral hip 
disability to her time in service.  


CONCLUSIONS OF LAW

1.  Criteria for service connection for degenerative joint 
disease of the right knee with a knee replacement have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).

2.  Criteria for service connection for a bilateral hip 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran asserted that while on active duty she fell 
several times and went to sick bay with leg pain.  She 
indicated that she had recently been diagnosed with 
degenerative joint pain and had her right knee replaced.  The 
veteran also contends that she has degenerative joint disease 
in both hips as a result of her time in service.

Service medical records fail to show any evidence that the 
veteran injured her right knee or her hips during in service.  
The veteran complained of an achy feeling in her right lower 
leg and ankle in 1986, but her gait was normal and she was 
diagnosed with a muscle strain in the right lower leg.  There 
were also several complaints of right arm and leg numbness in 
December 1991, although nothing was diagnosed.  In December 
1988 and December 1990 the veteran denied having any 
arthritis or painful joints, and the veteran's lower 
extremities were found to be normal at an examination in 
1988.  The veteran's separation physical also found her lower 
extremities to be normal (aside from scars as a result of 
vein stripping), and the veteran denied having any knee 
problems on her medical history survey completed at time of 
separation.

Following service, the veteran underwent a VA examination in 
February 1992, where it was noted that the veteran had had 
shin splints dating to June 1981.  With regard to the 
veteran's musculoskeletal system, the only injury that the 
veteran indicated she had was a left ankle fracture.  The 
examiner indicated that he could not find any evidence of 
ankle swelling and there were no problems with the veteran's 
feet.  The examiner made no comments about either the 
veteran's right knee or her hips.

Private treatment records dating from December 1999 note that 
the veteran had been having problems with her knees (swelling 
and occasional instability) for a prolonged period of time.  
X-rays of the right knee showed degenerative joint disease in 
the right knee.  The veteran underwent a debridement of her 
right knee in December 1999, and then had a right knee 
replacement in November 2000.  However, no private doctor has 
related her right knee disability to her time in service. 

VA treatment records continue to show the presence of a right 
knee disability, but there is similarly no indication from a 
medical professional that the knee disability is related to 
the veteran's time in service.

The veteran submitted statements from two friends and from 
her daughter in support of her claim.  The daughter indicated 
that her mom ran several times a day to stay in shape while 
in the service and never complained about the little pains, 
but when the pain increased she would go to sick call.  A 
friend who served with the veteran indicated that the veteran 
was a good soldier and that her physical health had 
significantly declined since service.  The other friend 
indicated that while the veteran was healthy during service, 
she now struggled to move around and was in constant pain.  

While the veteran and her daughter believe that the veteran's 
right knee and bilateral hip disabilities are related to her 
time in service, they are not medically qualified to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, their opinions are 
insufficient to provide the requisite nexus between the 
veteran's orthopedic disabilities and her time in service.  
Additionally, the veteran's friends only indicated that the 
veteran was currently in poor health, which is not disputed.

The veteran's claims file is void of any medical opinion of 
record suggesting that either her right knee or her hip 
disabilities were caused by her military service.  The 
veteran's service medical records failed to show any right 
knee trauma or hip trauma, and her lower extremities were 
found to be normal both on her separation physical.  
Additionally, a VA examination a year removed from service 
failed to show any evidence of right knee or hip problems.  

The first evidence of a right knee disability was in December 
1999, eight years removed from service, and the veteran's 
private doctor, while indicating that the veteran had had 
prolonged problems with her right knee, gave no suggestion 
that the veteran's right knee disability was the result of 
her time in service.  As such the evidence fails to show that 
it is as likely as not that the veteran's right knee 
disability was either caused by or began during her military 
service, and her claim of entitlement to service connection 
for a right knee disability is therefore denied.

The veteran also believes that the degenerative joint disease 
in her hips was the result of her time in service.  

X-rays of the hip taken in December 1999 showed no evidence 
of bony pathology in the veteran's hip joint.  In an August 
2001 VA treatment record it was noted that the veteran had a 
leg length discrepancy, hip pain, and degenerative joint 
disease.  A left hip arthrogram was done which showed early 
bone spurring; and it was thought that the veteran's hip 
problem was a result of the leg length discrepancy and 
abnormal gait as a result of her right knee replacement.

While the veteran currently has degenerative joint disease in 
her hips, there is no evidence of hip trauma during service, 
and treatment records show the onset of the degenerative 
joint disease in her hips after her knee operations.  The 
veteran's claims file is void of any medical opinion of 
record indicating that her bilateral hip disability is the 
result of her time in service; and a medical treatment record 
has linked the cause of the veteran's hip disability to her 
right knee disability which is not service-connected.  As 
such, the evidence fails to show that it is as likely as not 
that the veteran's hip disability was either caused by or 
began during her military service, and her claim of 
entitlement to service connection for a bilateral hip 
disability is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in August 2006, which informed the veteran of 
all four elements required by the Pelegrini II Court as 
stated above with regard to each issue on appeal, as well as 
how ratings and effective dates are calculated.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of her claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  
Additionally, the veteran's claim was readjudicated by a May 
2007 supplemental statement of the case following completion 
of the notice requirements.  

VA and private treatment records have been obtained; as have 
the veteran's service medical records.  The veteran also 
underwent a VA examination in 1992 which showed no evidence 
of knee or hip problems; and she was offered the opportunity 
to testify at a hearing before the Board, but she declined.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for degenerative joint disease of the 
right knee with a right knee replacement is denied. 

Service connection for a bilateral hip disability is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


